DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1, 5, and 6 were amended and claim 4 was canceled in the response filed on 9/20/2021.  Claims 13-15 stand withdrawn. Claims 1-3 and 5-12 are currently pending and under examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/20/2021 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. 
IN THE CLAIMS:
In lines 12-13 of claim 1, the phase “which are carried out in series or in parallel,” was deleted.
Claims 7, 8, and 13-15 were canceled.  

Authorization for this examiner’s amendment was given in an interview with Brice Dumais on 10/21/2021.
Response to Amendment
The Applicant's amendments, dated 9/20/2021, are sufficient to overcome:
 i) the 35 USC 102(a)(1) and 102(a)(2) rejection of claims 1 and 2 as being anticipated by/unpatentable over US 6340451 (‘451, see p. 3-5 of the OA dated 3/23/2021); 
ii) the 35 USC 103 rejection of claims 1, 2, 10, and 11 as being unpatentable over US 6340451 (‘451, see p. 5-9 of the OA dated 3/23/2021); and
iii) the 35 USC 103 rejection of claims 3, 7, 8, and 12 as being unpatentable over ‘451 in view of US 5736116 (‘116, see p. 9-12 of the OA dated 3/23/2021).
All of these rejections were based on the embodiment of claim 1 wherein the two CO2 removal units/steps were arranged in parallel; however in the response filed on 9/20/2021, claim 1 was amended such that the two CO2 removal units/steps were required to be arranged in series.  Therefore the rejections are withdrawn.
Allowable Subject Matter
Claims 1-3, 5, 6, and 9-12 are allowed for the reasons set forth above and those on p. 14-15 of the OA dated 3/23/2021. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY C BONAPARTE/           Primary Examiner, Art Unit 1622